APPENDIX A to OPERATING SERVICES AGREEMENT As Amended 5/29/15 Separate Series of Hatteras Alternative Mutual Funds Trust Fund Annual Fee Rate Hatteras Alpha Hedged Strategies Fund – No Load 1.59% of average daily net assets Hatteras Alpha Hedged Strategies Fund – Class A 1.59% of average daily net assets Hatteras Alpha Hedged Strategies Fund – Class C 1.59% of average daily net assets Hatteras Alpha Hedged Strategies Fund – Institutional Class 0.84% of average daily net assets Hatteras Long / Short Equity Fund – Institutional Class 0.59% of average daily net assets Hatteras Long / Short Equity Fund – Class A 0.84% of average daily net assets Hatteras Long / Short Debt Fund – Institutional Class 0.59% of average daily net assets Hatteras Long / Short Debt Fund – Class A 0.84% of average daily net assets Hatteras Long / Short Debt Fund – Class C 0.84% of average daily net assets Hatteras Hedged Strategies Fund – Institutional Class 0.10% of average daily net assets Hatteras Managed Futures Strategies Fund – Institutional Class 0.59% of average daily net assets Hatteras Managed Futures Strategies Fund – Class A 0.84% of average daily net assets Hatteras Event Driven Fund – Class H 0.25% of average daily net assets HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: Name: J. Michael Fields Title: Secretary HATTERAS FUNDS, LLC By: Name: J. Michael Fields Title: Chief Operating Officer
